DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after final amendment filed 4/12/2021 is entered and fully considered.
	In view of the remarks, the previous rejections to independent claim 1 and respective depending claims are removed.
Election/Restrictions
	Claims 25 and 27-34 were previously withdrawn without traverse in a reply filed on 1/6/2020. The allowable claims are directed to a method of making a self-assembled polymer layer wherein a block copolymer is used wherein a block of the copolymer is itself a copolymer. The withdrawn product claims are not eligible for rejoinder because although the copolymer block of a block copolymer is the same and incorporates the lactic acid moieties, the claims do not indicate the self-assembly feature which changes the scope of the ratio of copolymer materials in addition to the copolymer material itself.
	Accordingly, the withdrawn claims are canceled herein to put the application in condition for allowance.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


 Withdrawn claims 25 and 27-34 are canceled
Allowable Subject Matter
Claims 1, 3-17 and 50 are allowed.
	The examiner found applicant’s remarks regarding the motivation to combine the references of record persuasive. Specifically, the primary reference CHENG teaches a block copolymer that can self-assemble and teaches using blocks of polystyrene and polylactide. The reference is deficient in two was. First the reference does not teach one of the blocks of the copolymer as a separate copolymer. Second it teaches using the lactic acid moieties (polylactide) as part of the polymer backbone rather than a side chain or pendant group. The secondary reference MONARNAL was relied upon to teach substituting one of the blocks in the copolymer if CHENG as another copolymer. The secondary reference again teaches the use of polylactic acids but again does not teach using them as sidechains. The third reference HILLMYER was relied upon to teach that a polylactide copolymer can be made wherein the polylactide is the sidechain and the backbone is another monomer. The copolymer described in HILLMYER has some advantageous properties and is capable of self-assembly. However, there is no motivation for using the copolymer of HILLMYER as one of the polymer blocks of the block copolymer in CHENG. Even if the combination were made it is not clear that the resulting copolymer of CHENG with a block of the copolymer comprising the copolymer of HILLMYER would retain any of the desirable properties of the pure copolymer in HILLMYER or would be capable of self-assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712